UNITED STATES COURT OF APPEALS

                                  FOR THE FIFTH CIRCUIT

                           ______________________________

                                    No. 01-20297
                                  Summary Calendar
                           ______________________________


                                       CHERYL E. HILL,

                                                              Plaintiff-Appellant


                                              VERSUS


                     FORT BEND INDEPENDENT SCHOOL DISTRICT,

                                                              Defendant-Appellee




           ___________________________________________________

               Appeal from the United States District Court
                    For the Southern District of Texas
                               (H-99-CV-3961)
           ___________________________________________________
                             September 26, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

       Plaintiff, Cheryl Hill, has asserted claims of race and age

discrimination against the Defendant, Fort Bend Independent School

District,(hereinafter referred to as “FBISD” or the “District)



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                                  1
because of       the   District’s     failure    to   promote    her   to   various

administrative positions on numerous occasions.                  On appeal, Hill

contends that the district court erred in granting summary judgment

against her on each of her claims.              For the following reasons, we

AFFIRM the judgment of the district court.

I.    FACTS

      Plaintiff Hill is a 53 year old black female who has worked as

a teacher since 1970.         In 1989, Hill began teaching in the FBISD.

In 1994, she commenced an English as a Second Language (“ESL”)

teaching position at Townewest Elementary School in the District.

      Hill alleges in this lawsuit that, since 1988, FBISD has

denied     her   promotions     to    approximately     twenty    administrative

positions because of her race and/or age in violation of both Title

VII and the ADEA.          Hill also contends that the District subjected

her to a hostile working environment during her tenure as an ESL

teacher, and unlawfully retaliated against her for filing an EEOC

charge.

II.   STANDARD OF REVIEW

      We   review      a   district   court’s    decision   to    grant     summary

judgment de novo, applying the standard set forth in Federal Rule

of Civil Procedure 56.          See Walker v. Thompson, 214 F.3d 615, 624

(5th Cir. 2000). Thus, we view all evidence in the light most

favorable to the party opposing the motion and draw all reasonable

inferences in the party’s favor.             See Reeves v. Sanderson Plumbing


                                         2
Products, Inc., 530 U.S. 133, 120 S. Ct. 2097, 2110, 147 L. Ed. 2d 105

(2000).

III. ANALYSIS

1.   Continuing Violation Doctrine

     Plaintiff contends that the district court erred in finding

that her nonpromotion claims prior to June 10, 1998 are time-barred

due to her failure to file an EEOC charge within the required 300

day period.   We disagree.

     A jurisdictional prerequisite to filing suit under both Title

VII and the ADEA is that a plaintiff must file a charge of

discrimination with the EEOC within three hundred days after

learning of the alleged discriminatory conduct.      See Griffin v.

City of Dallas, 26 F.3d 610, 612 (5th Cir. 1994); Conaway v.

Control Data Corp., 955 F.2d 358, 362 & n.3.    However, the Fifth

Circuit has recognized the continuing violation doctrine as an

equitable exception to the statutory limitations period.        See

Huckaby v. Moore, 142 F.3d 233, 238 (5th Cir. 1998).

     In Huckaby, the Court noted that, “[a]lthough there is no

definitive standard for what constitutes a continuing violation,

the plaintiff must demonstrate more than a series of discriminatory

acts.   He must show an organized scheme leading to and including a

present violation, such that it is the cumulative effect of the

discriminatory practice, rather than any discrete occurrence, which

gives rise to the cause of action.”    Id. at 239.    Applying this


                                 3
language to the case before it, the Huckaby Court found that the

employer’s    failure   to   promote        the   plaintiff   was   an    isolated

occurrence which should have put the plaintiff on notice that a

claim had accrued.      Id. at 240.         As such, the plaintiff’s claims

concerning his failure to be promoted were time-barred.                   Id.   In

light of Huckaby, we find that Hill’s claims regarding her lack of

promotions prior to June 10, 1998 are similarly time-barred.

2.    Race and Age Discrimination Claims

      Hill’s claims for racial and age discrimination which are not

time-barred are governed by the tripartite burden-shifting test

established by McDonnel Douglas v. Green, 411 U.S. 792, 802-04, 93
S. Ct. 1817, 36 L. Ed. 2d 668 (1973).                 Under this test, if Hill

establishes a prima facie case of discrimination, the burden of

production shifts to the District to articulate a legitimate, non-

discriminatory reason for not selecting Hill.                 If the District

satisfies this burden of production, Hill must prove that the

legitimate reason offered by the District for not selecting her is

not   the   true   reason,   but   is   merely      a   pretext     for   unlawful

discrimination. See Lindsey v. Prive Corp., 987 F.2d 324, 326 (5th

Cir. 1993).

      In order to establish the prima facie case of her Title VII

failure to promote claim, Hill must demonstrate that she was: (1)

within a protected class; (2)qualified for the positions sought;

(3) not promoted; and (4) the positions she sought were filled by


                                        4
someone outside the protected class.             See Blow v. City of San

Antonio, Texas, 236 F.3d 293, 296 (5th Cir. 2001).          Hill must also

satisfy these four elements to establish her prima facie case for

her ADEA claim.      See Evans v. City of Houston, 246 F.3d 344, 348

(5th Cir. 2001).

      In the instant case, Hill has satisfied the four prongs of the

prima facie case for both her race and age discrimination claims.

It is apparent that the first and third prongs are satisfied.            With

respect to the second prongs, the parties do not dispute that Hill

had   the    general,   minimal      qualifications   for    many   of   the

administrative positions sought.             With respect to the fourth

prongs, it is true that some of the administrative positions were

filled by black applicants, and applicants over the age of forty.

However, since various positions were filled by individuals outside

the protected classes, the fourth prongs of both claims are also

satisfied.     See Rios v. Rossotti, 252 F.3d 375, 378 (5th Cir.

2001).

      The District has also met its burden of producing a non-

discriminatory reason for failing to promote Hill on each of the

relevant occasions.       Specifically, the District has articulated

that Hill has not been promoted because she was never as qualified

as the various candidates selected.           However, Hill has failed to

produce     enough   evidence   to   raise   a   material   issue   of   fact

concerning her contention that the District’s explanation for


                                       5
failing to promote her is pretextual for the following reasons.

     First, there is absolutely no evidence that Hill was subjected

to discriminatory racial or age-related remarks.        Second, Hill has

not produced any evidence which would demonstrate that she was more

qualified   than    the   applicants     selected     for    the    various

administrative positions.     Indeed, there is a dearth of evidence

concerning the qualifications and abilities of the applicants hired

to fill the positions sought by Hill. Without comparative evidence

of a gross disparity between Hill’s qualifications and those of the

successful applicants, it is exceedingly difficult to rebut the

District’s assertion that Hill was not promoted because she was not

the most qualified individual.     See Deines v. Texas Department of

Protective and Regulatory Services, 164 F.3d 277, 280 (5th Cir.

1999).

     Third, and, perhaps of most importance, the evidence shows

that many   minority   employees   and   employees    over   age    40   were

actually hired to fill the positions that Hill sought.                   For

example, Hill applied for an assistant principal position for the

summer 1999 term and 1999-2000 school year.         She was not hired for

any of these positions.       However, the District filled the four

regular   term   elementary   school   assistant    principal      positions

available for the 1999-2000 school year with a white individual,

age 43, a black individual, age 26, a Hispanic individual, age 35,

and a black individual, age 49.          Of the individuals chosen as


                                   6
summer school principals and assistant principals for summer 1999,

four were white and three were black.            Moreover, out of the

approximately twenty-one positions in which Hill applied but did

not garner a promotion, fifteen positions were filled by persons

over the age of 40; nine positions were filled by whites, nine

positions were filled by blacks; and three positions were filled by

Hispanics.    This numerical evidence tends to negate the inference

that individuals were not being hired because of their race or age.

     Fourth, attached to her summary judgment motion, Hill produced

affidavits from several of her fellow teachers which praised her

ability to teach reading.      These affidavits tended to show that

Hill was a good teacher who brought out the best in her students.

In fact, Hill contends that because she has been a successful

teacher for many years, she is better qualified for a promotion to

an   administrative   position    than     younger,   less   experienced

educators.

     However, the District argues that making a decision upon the

best applicant involves more than merely finding the person who has

worked more years as a teacher.        According to the District, there

are a multitude of factors which are taken into account in the

hiring decisions for administrative positions.         These include an

applicant’s   academic   or   technical    preparation,   certification,

experience as it relates to the vacancy, recommendations and

references, evaluations, suitability for the positions, and the



                                   7
ability to interact with others.

     At the summary judgment stage, the District introduced certain

affidavits from Hill’s supervisors which indicated that, despite

her teaching abilities, Hill has certain personal characteristics

which impede her ability to work well with others.   Hill’s alleged

interpersonal relationship weaknesses, in combination with the fact

that many black applicants as well as many individuals over the age

of forty have successfully attained promotions similar to the ones

sought after by Hill, severely undermine her contention that the

District’s stated reason for failure to promote her is a pretext

for unlawful race and/or age discrimination.

     In sum, Hill’s prima facie case is weak, the probative value

of her proof of pretext is low, and the District’s statistical

evidence is compelling.   In the instant case, these factors negate

any inference of racial and/or age discrimination. See Reeves, 120
S. Ct. at 2109.   Therefore, Plaintiff failed to create a jury issue

on whether the District’s proffered reason for failing to promote

her was a pretext for discrimination.

3.   Hostile Working Environment Claim

     The district court also did not err in dismissing Hill’s

hostile work environment claim.        Although Hill makes several

unsubstantiated allegations of general harassment, the crux of

Hill’s hostile working environment claim is that her supervisors

constantly requested her schedules and asked her questions about


                                   8
the ESL program. We concur with the district court’s determination

that these types of complaints do not demonstrate that Hill has

been     subjected     to   racial    or       age-based    harassment    that    is

sufficiently severe or pervasive to alter the terms and conditions

of her employment and create an abusive working environment.                     See

Meritor Savings Bank v. Vinson, 477 U.S. 57, 106 S. Ct. 2399, 2405,

91 L. Ed. 2d 49 (1986).

4.   Retaliation Claims

       With respect to Hill’s retaliation claims, we concur with the

District Court’s assessment that any alleged retaliation claims

that occurred prior to May 30, 1999 are time-barred.                  Furthermore,

the record reflects that Plaintiff failed to demonstrate a causal

connection between her filing of the April 5, 1999 EEOC charge and

any adverse employment action.

5.     State Law Claims

       Finally, Hill contends that her slander/defamation claims

should    not   have   been      dismissed     by   the    district   court.     Her

contention is without merit. An independent school district is an

agency of the state and, while exercising governmental functions,

is not answerable in a suit sounding in tort because of sovereign

immunity.    See     Barr   v.   Bernhard,      562 S.W.2d 844    (Tex.    1978).

Although the Texas Tort Claims Act waives sovereign immunity under

certain circumstances, the waiver of immunity for school districts

is limited to claims arising from accidents involving the use of


                                           9
motor-driven vehicles. See LeLeauax v. Hamshire Fannet Indep. Sch.

Dist., 835 S.W.2d 49, 51 (Tex. 1992).

IV.   CONCLUSION

      For the preceding reasons, the grant of summary judgment in

favor of the District on each of Plaintiff’s claims is AFFIRMED.




                                10